                                                                                   Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ROBERT JAMES KEATON,

                  Plaintiff,

v.                                              CASE NO. 4:19cv25-RH-HTC

MARK S. INCH et al.,

                  Defendants.

_____________________________/


                           ORDER DISMISSING THE CLAIMS
                             AGAINST THE SECRETARY


         This is a prisoner civil-rights case. The plaintiff Robert James Keaton

alleges he was placed in a cell with no mattress and no clothing other than boxers

for nearly three days, until he had an epileptic seizure. Mr. Keaton alleges he

suffered a detached retina from involuntarily banging his head on a foot locker

during the seizure. He alleges he had surgery nearly a month later and returned to

his dormitory 10 days after the surgery. He says he was promptly beaten by

officers for no legitimate reason. He filed this action against officers involved in

the removal of his mattress and clothing and in the unnecessary use of force, as




Case No. 4:19cv25-RH-HTC
                                                                                   Page 2 of 3




well as against the warden of the facility and the Secretary of the Department of

Corrections.

         The case is before the court on the magistrate judge’s report and

recommendation, which sets out the results of the screening required by 28 U.S.C.

§ 1915A. This order accepts the recommendation in part and dismisses the claims

against the Secretary. This order does not dismiss the claims against the other

defendants.

         A correctional officer acts unconstitutionally by beating a prisoner for no

legitimate reason, regardless of the extent of injury the prisoner suffers. A de

minimis use of force is not actionable, but a substantial use of unnecessary force

for the purpose of inflicting pain, not for a legitimate reason, is actionable even

when it results in only de minimis injury. See Wilkins v. Gaddy, 559 U.S. 34, 38

(2010); Hudson v. McMillian, 503 U.S. 1, 7 (1992). As the report and

recommendation correctly concludes, Mr. Keaton’s allegation that he was

unnecessarily beaten is sufficient to state a claim on which relief can be granted.

         Mr. Keaton’s allegation that he was required to sleep on the floor and

deprived of clothing, without a legitimate reason, is also sufficient to state a claim

on which relief can be granted. See, e.g., Haines v. Kerner, 404 U.S. 519 (1972);

Maxwell v. Mason, 668 F.2d 361, 363 (8th Cir. 1981); McCray v. Burrell, 516 F.2d

357, 369 (4th Cir. 1975). Haines is frequently cited for the proposition that pro se



Case No. 4:19cv25-RH-HTC
                                                                                 Page 3 of 3




pleadings are held to less stringent standards, but the case is also relevant here for

another reason: Mr. Haines, like Mr. Keaton, alleged he was required to sleep on

the floor.

         Mr. Keaton may or may not be able to prove his allegations. He may have

suffered no constitutional violation at all. But his claims cannot be rejected at the

screening stage, except against the Secretary.

         IT IS ORDERED:

         1. The report and recommendation is accepted in part.

         2. The claims against the defendant Secretary of the Department of

Corrections are dismissed. The claims against the other defendants are not

dismissed.

         3. The case is remanded to the magistrate judge for further proceedings.

         SO ORDERED on August 22, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:19cv25-RH-HTC
